Judgment, Supreme Court, New York County (Nicholas Figueroa, J., at suppression hearing; Bruce Allen, J., at jury trial and sentence), rendered May 29, 1996, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of to 9 years, unanimously affirmed.
After observing an individual hand defendant money in a furtive exchange for an unidentified object in an area with a high incidence of narcotics trafficking, the experienced officer had probable cause to arrest defendant (People v Jones, 90 NY2d 835; People v Schlaich, 218 AD2d 398, lv denied 88 NY2d 994). Accordingly, defendant’s motion to suppress was properly denied.
Defendant has failed to preserve his contention that a comment of the prosecutor during summation deprived him of a fair trial (People v Balls, 69 NY2d 641), and we decline to review this claim in the interest of justice. Were we to review such claim, we would find that the isolated comment constituted a fair inference to be drawn from the evidence (People v Galloway, 54 NY2d 396). Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.